Citation Nr: 0517780	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03- 26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
as secondary to exposure to the herbicide Agent Orange.

3.  Entitlement to service connection for the residuals of an 
injury to the right chest, to include a right shoulder 
disability.

4.  Entitlement to an increased evaluation for the residuals 
of a right ankle fracture with post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  Available service personnel records reflect that he 
served in Vietnam from October 1967 through July 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 1998, 
November 2001 and January 2002 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was before the Board previously, in February 2005, 
when it was remanded to afford the veteran an opportunity to 
testify before a Veterans Law Judge appearing by video 
teleconference at the local RO.  However, in April 2005, the 
veteran withdrew his request for a hearing.  The case is now 
again before the Board.

The issues of entitlement to service connection for a skin 
rash, as secondary to exposure to the herbicide Agent Orange, 
the residuals of wound to the right chest, to include a right 
shoulder disability, and to an increased evaluation for the 
service connected right ankle disability addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  




FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection for PTSD 
addressed in this decision.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board notes that the veteran submitted additional 
evidence directly to the Board in February 2005.  He included 
a waiver of review by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2004).

The Board is granting the veteran's claim seeking entitlement 
to service connection for PTSD.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, VA treatment records reflect that the 
veteran was diagnosed with PTSD and anxiety as early as June 
1999.  Following, the medical evidence, including a statement 
from his counselor at the Veterans Center dated in September 
1999, reflect assessments ranging from symptoms consistent 
with PTSD in September 1999 to PTSD symptoms with concurrent 
depressive symptoms in July 2001 and reported complaints of 
intrusive, distressing dreams and waking thoughts on prior 
combat experiences, continued avoidance of crowds or any 
reminders of trauma, continued withdrawal and isolation even 
with his family, reported hyperarousal, disturbed sleep and 
dysphoria/depressive symptoms with occasional periods of 
moodiness.  The treatment records show that the veteran 
reported being involved in protracted attacks on Khe San.  Of 
pertinent note, the Board notes that outpatient psychiatry 
treatment records reflect an assessment of PTSD symptoms with 
concurrent depressive symptoms in July 2001.  After this he 
was evaluated by a clinical psychologist in October 2001.  He 
was diagnosed as having some PTSD symptoms and that no 
further services by psychology were planned for at that time.  
However, additional treatment records show that he was again 
seen, in January 2002, by an M.D., who assessed mood 
disturbance and combat related issues, probable PTSD.  
Depression and PTSD symptoms were again assessed in April 
2002.  Finally, depression and PTSD were assessed in August 
2003 by a staff physician.

The Board notes that the medical evidence shows a progression 
from PTSD symptoms to a diagnosis of PTSD.  In addition, the 
records reflect that the veteran's reported and observed 
symptoms of PTSD have consistently been associated with 
stressors the veteran avers he experienced during combat in 
Vietnam.  Finally, the record contains two opinions directly 
linking the veteran's PTSD symptoms to his Vietnam combat 
experiences.  The first is the September 1999 statement 
proffered by the Veterans Center Counselor, who opined that 
the veteran's "symptoms appear directly related to his 
service in Vietnam."  The second is a January 2002 entry by 
his VA treating physician, an M.D., who found that the 
veteran exhibited mood disturbance and combat related issues 
which the physician assessed as probable PTSD.  

In the present case, the Board finds that the VA treatment 
records and the statement from the Veterans Center counselor, 
in aggregate, establish that the veteran is diagnosed with 
PTSD that is the result of stressors he experienced in combat 
in Vietnam. 

Accordingly, after careful review of the evidence of record, 
and in consideration of the benefit of the doubt, the Board 
finds that the medical evidence establishes that the veteran 
manifests PTSD that is the result of his combat he 
experienced during his active service in Vietnam.

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced in combat while on active duty in 
Vietnam.  Specifically, he stated that while assigned to the 
1st Battalion, 12th Marines, 3rd Marine Division, he served as 
a forward observer and fire direction control for artillery.  
In addition, he reported he occasionally manned a .50 caliber 
machine gun on truck convoys.  He stated that from December 
1967 to March 1968, in Ca Lu, near Khe Sanh, they were 
shelled by rockets and mortars almost daily.  Subsequently, 
the unit moved to a location between Con Thien and Gailyn, 
where they were again under frequent artillery, rocket, and 
mortar fire.  A number of men were killed and wounded.  
During one convoy in which he participated, running between 
Rockpile and Ca Lu, a tank in front of the vehicle he was in 
took a rocket-propelled grenade, killing several of the 
occupants and taking the arm off of one.  

Service personnel records reflect that the veteran was 
assigned to the mortar battery of the 1st Battalion, 12th 
Marines, 3rd Marine Division, FMF, from October 1967 through 
July 1968.  His military occupational specialty (MOS) was 
0844, or Forward Artillery Fire Controlman.  These records 
further reflect that the veteran participated in eleven 
campaigns.

Online investigation reveals that the 1st Battalion, 12th 
Marines was deployed to Vietnam from April 1965 through May 
1971.  According to an online history,

All batteries of 1/12 fought savage 
exchanges with NVA artillery units 
north/northeast, west, and south of Dong 
Ha throughout the five year deployment of 
12th Marines in Vietnam.  Many times, 
out-gunned and out-ranged, the 105's of 
1st Battalion 12th Marines continued to 
return fire rather than give any 
[quarter] to North Vietnamese artillery 
units.

Many North Vietnamese barrages resulted 
in devastating results ... 

The Board notes that the veteran was in Vietnam during the 
Tet Offensive, from January to February 1968, during which 
the North Vietnamese laid siege to Khe Sanh.  The U.S. Marine 
base at Khe Sanh continued to see combat after fighting the 
assaults on other bases and been repelled and fighting had 
subsided.  An account of a battle for "Mike's Hill," found 
online in the Marine Corps Gazette provides further insight 
of the conditions under which the 1/12 operated in January 
1968:

The Order of Battle

The 3d Marine Division (3d MarDiv) cut a 
defensive east/west line across Vietnam 
just south of the DMZ hinged on a series 
of fortified combat bases that hugged a 
63-kilometer span of National Route 9. 

The strategy produced interlocking bands 
of artillery fire that were anchored in 
the east by Dong Ha and the divisional 
headquarters, then stretched west to 
within 2 kilometers of Laos where the 
line ended in the mist-shrouded Army 
special forces camp at Lang Vei. 

Along this route five strategic outposts 
unified the line: Cam Lo, Camp Carroll, 
the Rockpile, Ca Lu, and the focus of 
Westmoreland's attention, Khe Sanh.  This 
line had been in the making for more than 
2 years, yet it yawned gaps big enough 
for whole divisions to pass through.

The ground rode level between Dong Ha and 
Cam Lo. But trucking farther westward 
toward Camp Carroll, the terrain grew 
rugged.  A succession of ridges and steep 
hills jutted to elevations of over 1,600 
feet.

Camp Carroll sat perched on a high 
plateau and served as the linchpin of the 
Marine artillery shield.  The artillery 
batteries worked under the operational 
control of the 1st Battalion, 12th 
Marines (1/12).  Equipped with 16 guns 
and reinforced by U.S. Army 175mm long-
range guns, the Marines directed 
artillery fire into almost any grid 
coordinate from the South China Sea to 
Laos, as well as into North Vietnam.  An 
80-gun artillery fan faced the north and 
hammered the enemy. 

GEN Giap wore his poker face the day he 
studied the buildup of Marine forces 
along the DMZ.  A master of Soviet 
tactics, he decided to call and raise.  
He positioned his heavy artillery pieces 
just beyond the range of the most common 
guns in the Marine Corps' fire bases, the 
105mm and 155mm artillery. 

He knew publicly stated U.S. policy 
prevented American forces from entering 
North Vietnam.  The Marines would not 
penetrate north of the Ben Hai River.

Holding these political and military 
restrictions like a trump card, the 
general dug in his Soviet 152mm guns and 
his 130mm field pieces precisely where 
U.S. ground observation was limited.  He 
employed Soviet missiles and antiaircraft 
weapons systems to hinder aerial 
observation.  He felt confident that his 
most powerful guns were now capable of 
suppressing Marine artillery fire with 
near impunity.

When U.S. air reconnaissance spotted the 
NVA shifting some 130 artillery pieces in 
the area north of the Ben Hai River, the 
Marines rushed to reinforce their 
artillery deployment to 180 tubes. 

Nevertheless, Giap's strategy clobbered 
the Marine artillery bases with little 
effective return fire.  Then, while 
holding the Marine fire bases fixated on 
counterbattery missions, particularly at 
Camp Carroll, the general released his 
infantry to the attack.

The Opening Fray

On Saturday, 20 January, enemy units 
unleashed an almost simultaneous assault 
on both ends of the Marine defensive 
line.  Communist troops maneuvered along 
the banks of the Cua Viet River channel 
east of Dong Ha, perpetrating an attack 
that halted all river traffic, 
effectively closing the logistical 
lifeline flowing from the Cua Viet port 
facility.  That same morning, far to the 
west near Khe Sanh, India Company, 3/26 
unknowingly fired the opening rounds in 
the battle Westmoreland had predicted.  
The longest, most controversial battle of 
the Vietnam War had now begun, while the 
Marines found themselves in a scramble. 

With the presence of large North 
Vietnamese forces along the eastern DMZ, 
and a buildup of forces in the west 
around Khe Sanh, the 3d MarDiv's ability 
to concentrate its forces in any one area 
was limited.  The division was spread out 
from its Quang Tri base in the south to 
Con Thien and Gio Linh in the north, Khe 
Sanh in the west, and the Cua Viet in the 
east. 

Giap seemed pleased with the unfolding 
situation.  His attacks on both Marine 
flanks produced the desired results.  He 
tossed out his next card and ordered an 
assault straight up the middle.

A U.S. "Rough Rider" convoy pulled out 
of Dong Ha early Wednesday morning, 24 
January.  Consisting of three trucks and 
a jeep mounted with a quad .50 caliber 
machinegun, the Marine complement 
trundled west, looking forward to 
completing their routine artillery 
resupply mission and rolling through the 
gates of Camp Carroll by the first hours 
of the afternoon.  Around 1030, however, 
elements of the elite 320th NVA Division, 
64th Regiment, hastily made last-minute 
camouflage adjustments and checked their 
fields of fire.  The first trap in Giap's 
resolute attempt to isolate Camp Carroll 
and sever the main supply route was about 
to snap shut. 

Nervous North Vietnamese eyes stared into 
a deep valley at a curve along Route 9 
where any passing convoy had to slow 
before turning onto the Camp Carroll 
access road.  Silently, the soldiers 
waited-listening, alone in their 
thoughts.  Then just before 1400, a 
distant whine and clank of Marine 
vehicles signaled a column's approach.  
The Marine convoy rumbled forward, 
ultimately passing into the NVA kill 
zone.  As the vehicles reduced speed and 
geared down in preparation for the turn 
toward camp, anxious faces seemed 
relieved to begin the final 3-kilometer 
stretch home.  Words of hot chow began to 
circulate.

Then all hell broke loose.  Small arms 
and machinegun fire sprayed all four 
vehicles.  Recoilless rifles bucked 
trucks off their wheels as they absorbed 
the impact of accurate fire.  Wrecked 
machines plumed smoke, and the convoy 
rolled to a listless, floppy stop.  
Mortar rounds trounced the pinned down 
Marines.  Cries from the wounded echoed 
through a din of explosions and automatic 
weapons fire.  Reeling Marines dismounted 
without delay.  They found what cover 
they could and returned fire.  The quad 
.50 caliber machinegun remained 
serviceable and pelted death at the 
invisible attackers.  The fury of fire 
crouched enemy heads and bought enough 
time for the bushwhacked Marines to get a 
call off for assistance. 

Within minutes the 4th Marines, newly 
headquartered at Camp Carroll, launched a 
reaction force.  A platoon from Hotel 
Company, 2/9 joined two tanks from Bravo 
Company, 3d Tank Battalion, along with 
two Army M42 dusters from Charley 
Battery, 1/44.  The column roared from 
camp under the command of Capt Daniel W. 
Kent seated high in the turret of the 
lead tank.

The enemy anticipated the reinforcements 
and waited to spring the second trap of 
the day.  When the Marine convoy drew 
near, a recoilless rifle blasted the lead 
vehicle, killing Capt Kent and 
immobilizing his rescue force.  The 
Marines reacted with the full punch of 
their remaining firepower.  Even so, 
locked in the kill zone, they were 
compelled to call for additional support.

A second relief force clamored out of 
Dong Ha while the Marines fought through 
the afternoon.  Then, as sundown loomed, 
the sudden appearance in the sky of two 
UH-1E gunships persuaded the enemy to 
break contact.  They slipped away 
pellmell, leaving three dead North 
Vietnamese soldiers behind. 

By the time the Dong Ha relief column 
arrived, Marine casualties were heavy-8 
dead, 44 wounded.  All vehicles in the 
original convoy, plus the two dusters and 
Capt Kent's lead tank, required towing 
and so were left along the road.  The 
fresh Marines assisted with the 
evacuation of the set upon troops.  Then 
all hustled up the road to Camp Carroll.

Given the time period during which the veteran was assigned 
to the 1/12th, the descriptions of combat the 1/12th 
participated in, and the fact that the veteran was in an MOS 
traditionally associated with combat duty, the Board finds 
this information is sufficient to verify that the veteran 
participated in combat against the enemy.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); 38 C.F.R. § 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost, supra.

After review of the evidence the Board finds that service 
personnel records and the historical information concerning 
the veteran's unit found online establish that the 1st 
Battalion, 12th Marine Artillery Regiment, 3rd Marine Division 
and, hence, the veteran, served in combat.  As his stressors 
are consistent with service as a Field Artillery Controllman 
during combat operations, the Board finds no further 
verification of the veteran's stressors are necessary.  

As noted above, this veteran's treating VA health care 
providers have found his PTSD to be the result of his 
participation in combat in Vietnam.  

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent during combat in Vietnam.   The evidence of record 
establishes that the veteran's unit and, hence, the veteran, 
participated in combat.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while in combat in 
Vietnam.  The Board therefore concludes that service 
connection for PTSD is appropriate.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran also seeks service connection for a skin 
condition, as secondary to exposure to the herbicide Agent 
Orange, for the residuals of a wound to the chest, to include 
a right shoulder disability, and to an increased evaluation 
for his service-connected right ankle disability.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the Board notes VA treatment records establish that 
the veteran manifests a skin condition and a right shoulder 
condition.  Furthermore, service personnel records 
demonstrate that the veteran served in Vietnam, and that he 
sustained injury to his chest during active service.  Yet, 
the veteran has not been afforded VA examinations to 
determine the nature, extent, and etiology of his skin 
condition or of any residuals of the inservice chest wound, 
to include a right shoulder disability.

Accordingly, the Board finds it would be helpful to fully 
develop the medical evidence in this case and then accord the 
veteran VA examinations to determine the nature, extent, and 
etiology of any skin disorder and of the residuals of the 
inservice chest wound, to include any right shoulder 
pathology, with review of the claims file and in 
consideration of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

Second, the claims file reflects that the veteran submitted 
an effective notice of disagreement to the October 1998 
denial of an increased evaluation for the service connected 
right ankle disability in October 1998.  However, the RO has 
not had an opportunity to issue a statement of the case 
addressing this issue.

The Board observes that the RO granted an evaluation of 20 
percent subsequently, in a May 1999 rating decision.  
However, as this increased rating does not constitute a full 
grant of all benefits possible for the veteran's right ankle 
disability, and as the veteran did not withdraw his claim, 
the issue concerning entitlement to an increased rating for 
the service connected right ankle disability is still 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his claimed skin condition and residuals 
of chest wound, including right shoulder 
disability, from his discharge from 
active service in 1968 to the present. 

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for his claimed skin 
condition and residuals of chest wound, 
including right shoulder disability, from 
the VA Medical Center (MC) in Lake City, 
Tallahassee, and Gainesville, Florida; 
and North Florida/South Georgia Veterans 
Health System, and any other VAMC the 
veteran may identify, from 1968 to the 
present-that are not already of record.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
appropriate specialist, to determine the 
nature, extent, and etiology of his 
claimed skin condition and residuals of 
injury to the chest, including a right 
shoulder disability.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course of 
and any manifested skin condition 
and residuals of injury to the 
chest, to include a right shoulder 
disability.
?	Describe any current symptoms and 
manifestations attributed to any 
skin condition and residuals of 
injury to the chest, to include a 
right shoulder disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all skin pathology and 
any pathology attributed to the 
residuals of the inservice injury to 
the chest, to include any right 
shoulder pathology.  The examiner is 
specifically requested to comment on 
the following:
1.	is it as likely as not that any 
skin condition is the result of 
exposure to the herbicide Agent 
Orange or, in the alternative, 
had its onset during active 
service or is the result of any 
incident of active service?
2.	is it as likely as not that any 
chest, rib, right arm, or right 
shoulder pathology had its 
onset during active service or 
is the result of any incident 
of active service, to include 
the inservice injury to the 
chest?

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO should issue a statement of 
the case regarding the issue of an 
increased evaluation for the service 
connected right ankle disability.  The 
veteran should be apprised of his right 
to submit a substantive appeal as to this 
issue and to have his claim reviewed by 
the Board.

7.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for entitlement to 
service connection for a skin condition, 
as secondary to exposure to the herbicide 
Agent Orange, and for the residuals of 
injury to the chest, to include a right 
shoulder disability.  If the decisions 
remain in any way adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of her claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


